

116 HR 3037 IH: Career Advancement through New Skills Act
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3037IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Mr. Thompson of California (for himself and Mr. Byrne) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit to employers for certain employee education and training expenses. 
1.Short titleThis Act may be cited as the Career Advancement through New Skills Act. 2.Credit for employee education and training expenses (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45T.Employee education and training credit 
(a)Allowance of creditFor purposes of section 38, the employee education and training credit determined under this section for the taxable year is an amount equal to 25 percent of the qualified education and training expenses paid or incurred by the taxpayer during such taxable year with respect to employees of the taxpayer. (b)LimitationThe qualified education and training expenses taken into account under subsection (a) shall not exceed $5,000 with respect to any employee for any taxable year. 
(c)Qualified education and training expensesFor purposes of this section, the term qualified education and training expenses means amounts paid or incurred for a program of education or training of an employee of the taxpayer if such program is specifically designed to maintain or improve skills of such employee which are necessary or useful either— (1)in the employee’s current employment position with such employer, or 
(2)in another employment position with such employer to which the employer reasonably anticipates such employee may transfer.Such term shall not include any amount paid or incurred for a program of education or training which is provided by such employer or by any person which bears a relationship to such employer described in section 267(b) or 707(b)(1). (d)Special rules (1)AggregationAll persons which are treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single employer for purposes of this section. 
(2)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter with respect to the amount of the credit determined under this section. (3)Trade or business requirementNo credit shall be allowed under this section with respect to any employee unless such employee is providing services in a trade or business of the taxpayer.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the employee education and training credit determined under section 45T.. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:  Sec. 45T. Employee education and training credit.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
